Citation Nr: 0714047	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling 
from April 16, 1999.

2.  Entitlement to an effective date for an award of a 70 
percent evaluation for PTSD, prior to April 16, 1999.

3.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to April 16, 1999.

4.  Entitlement to an effective date for an award of 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code, prior to April 16, 1999.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that assigned a 70 percent evaluation 
for PTSD, effective May 15, 2000, granted a total rating 
based on individual unemployability due to service-connected 
disability, effective May 15, 2000, and found that the 
veteran was eligible for DEA effective May 15, 2000.  The 
veteran disagreed with the evaluation assigned for PTSD, and 
with the effective dates of the awards.  In May 2005, the 
Board denied the claim for a higher rating for PTSD, and 
assigned April 16, 1999, as the effective date for the awards 
of a 70 percent evaluation for PTSD, a total rating based on 
individual unemployability due to service-connected 
disability, and for DEA.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated April 18, 2006, 
the Court granted a Joint Motion concerning those parts of 
the Board decision that assigned a 70 percent evaluation for 
PTSD, and April 16, 1999, as the effective date for the 
awards for the 70 percent rating for PTSD, a total rating, 
and DEA.  

In a statement dated in May 2004 and received in June 2004, 
the veteran asserted that his total rating based on 
unemployability should be considered total and permanent 
under the provisions of 38 C.F.R. § 3.340(b) (2006).  
Although the Joint Motion noted that this had not been 
adjudicated and the matter should be referred to the RO, the 
Board notes that the RO has, in fact, adjudicated that issue.  
In this regard, the November 18, 2003 notice letter for the 
September 2003 rating decision advised the veteran that no 
future examination would be scheduled for his permanent and 
total disability.  Further, by a letter dated July 8, 2004, 
the RO specifically advised the veteran that total and 
permanent status under 38 C.F.R. § 3.340(b) was granted by 
the November 18, 2003 decision.  Thus, the issue is moot.

The issue of entitlement to a rating in excess of 70 percent 
for PTSD from April 16, 1999 is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1999 rating decision granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
it, effective June 1998.  The veteran did not appeal this 
determination.

2.  A VA outpatient treatment note of April 16, 1999, 
reflects treatment for PTSD, and provided the basis for the 
assignment of a 70 percent rating.

3.  The April 16, 1999, VA outpatient treatment report 
provided the basis for the grant of a total rating, and for 
DEA.

4.  There is no evidence of VA treatment or anything that 
could be construed as a claim for an increased rating prior 
to April 16, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of a 70 
percent evaluation for PTSD, prior to April 16, 1999, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2006).

2.  The criteria for an effective date for an award of a 
total rating based on individual unemployability due to 
service-connected disability, prior to April 16, 1999, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2006).

3.  The criteria for an effective date for an award of DEA, 
prior to April 16, 1999, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a November 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A January 2003 letter provided the requisite 
information pertaining to the claim for a total rating based 
on individual unemployability due to service-connected 
disability.  The Board notes that a June 2006 letter provided 
information as to assignment of disability rating and 
effective date in accordance with Dingess.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual background

The veteran's claim for service connection for PTSD was 
granted by the RO in February 1999.  A 30 percent evaluation 
was assigned, effective June 22, 1998.  Evidence considered 
in that decision included a December 1998 VA examination 
report.

VA outpatient treatment records disclose that the veteran was 
seen on April 16, 1999.  It was noted that since his previous 
visit, he had been afforded a VA compensation evaluation for 
PTSD.  It was noted that he had not been treated for anxiety 
and had not been in counseling for PTSD.

The next communication from the veteran was received in 
February 2000, and the veteran requested his medical records 
"so that I can help my claim for disability."

The veteran submitted a claim for an increased rating for 
PTSD in June 2000.  By rating action dated in August 2000, 
the RO assigned a 50 percent evaluation, effective May 15, 
2000.  

The veteran submitted a Statement in Support of Claim in 
December 2000, and indicated that his PTSD had increased in 
severity in the last few months.  The RO originally denied 
the claim in a June 2001 rating action.  Following the 
receipt of additional VA medical records, the RO again denied 
the claim in an August 2001 rating decision.  He submitted a 
claim for a total rating based on individual unemployability 
due to service-connected disability in June 2002, the same 
month he filed a notice of disagreement with the denial of 
his claim for an increased rating.  As noted above, by rating 
decision dated in September 2003, the RO assigned a 70 
percent rating for PTSD, and granted a total rating and DEA.  
Each of these awards was effective May 15, 2000.  The Board's 
May 2005 decision assigned April 16, 1999, as the effective 
date for these awards.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005).  Section 5110(b)(2) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2006), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date otherwise, date of receipt of claim."  
See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(2006); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2006).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within one year 
after that increase in disability.  The application referred 
to must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to one year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within one year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within one year after the increase.  The Court 
further stated that the phrase "otherwise, the effective date 
shall be the date of receipt of the claim" provides the 
applicable effective date when a factually-ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Board assigned April 16, 1999, as the effective date for 
the awards of a 70 percent rating for PTSD, a total rating, 
and DEA.  This was premised on the veteran's visit to a VA 
outpatient treatment clinic on that date.  This was regarded 
as an informal claim under 38 C.F.R. § 3.157.  The fact that 
there was nothing that could be construed as a claim prior to 
that date is supported by the notation on April 16, 1999 that 
the veteran had not been treated for anxiety or counseled for 
PTSD.  Since April 16, 1999, is the earliest date on which a 
claim was received, or that it was factually ascertainable 
that an increase had occurred, there is no basis for an 
earlier effective date for the award of a 70 percent 
evaluation for PTSD.  

The Joint Motion directed that the Board consider the 
findings of a December 1998 VA psychiatric examination.  The 
Board emphasizes that the findings on that examination were 
specifically considered in the February 1999 rating action 
that granted service connection for PTSD, and assigned a 30 
percent rating for it, effective June 1998, the date the 
veteran's claim was received.  It must be observed that the 
veteran did not appeal this determination and, accordingly, 
it became final.  There has been no allegation of clear and 
unmistakable error in that decision.  

In any event, the findings recorded on the December 1998 VA 
examination do not support a rating in excess of 30 percent.  
In this regard, the Board points out that the veteran was 
well groomed and oriented in all spheres.  He scored within 
the normal range on a mini-mental state examination.  He 
related that he had experienced only two panic attacks in the 
previous year.  The diagnoses were PTSD, and anxiety 
secondary to medical condition with accompanying panic 
disorder.  The Global Assessment of Functioning score was 51.  
In light of these findings, even if the Board were to 
consider this examination, there is no basis on which rating 
of 70 percent would have been warranted for PTSD.  

The date on which the 70 percent evaluation for PTSD was 
assigned also controls the effective dates for the grants of 
a total rating based on individual unemployability due to 
service-connected disability and DEA.  Thus, April 16, 1999, 
was the date on which the veteran met the schedular 
requirements for a total rating under 38 C.F.R. § 4.16(a).  
While 38 C.F.R. § 4.16(b) provides for referral for 
consideration of entitlement on an extraschedular basis, 
there was no indication on the December 1998 VA examination 
that the veteran was considered unemployable due to PTSD, 
which was noted to be mild to moderate at that time.  In 
fact, that examination report noted the veteran retired from 
his prior employment due to physical disabilities.  Thus, 
extraschedular consideration is not warranted, and no basis 
has been set forth on which an earlier effective date may be 
assigned.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

An effective date for an award of a 70 percent evaluation for 
PTSD, prior to April 16, 1999, is denied.

An effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disability, prior to April 16, 1999, is denied.

An effective date for an award of DEA, prior to April 16, 
1999, is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for PTSD, from April 16, 1999.  It was indicated in the Joint 
Motion that the Board had relied on an August 2000 VA 
psychiatric examination to deny a 100 percent rating, despite 
the veteran's assertions subsequent to that examination that 
PTSD had increased in severity.  Thus, a current examination 
should be scheduled.

The veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, may result in a 
denial of the claim on appeal.  38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, in the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AOJ for action as 
follows:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of the veteran's service-
connected psychiatric disability affect 
his social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning score for the 
service-connected PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


